Fourth Court of Appeals
                                       San Antonio, Texas

                                             JUDGMENT
                                           No. 04-18-00727-CV

                                    IN THE INTEREST OF K.M.J.

                        From the 288th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2017-PA-02187
                               Honorable Martha Tanner, Judge Presiding 1

                                            consolidated with

                                           No. 04-18-00728-CV

                                     IN THE INTEREST OF A.N.J.

                        From the 288th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2017-PA-02188
                                Honorable Martha Tanner, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

         In accordance with this court’s opinion of this date, the portions of the trial court’s orders
terminating Appellant Father A.J.’s parental rights are REVERSED, and the causes are
REMANDED to the trial court for further proceedings. The trial court’s orders are AFFIRMED
in all other respects. The trial court is ORDERED to commence the new trial proceedings no later
than 180 days after the mandate is issued. No costs of appeal are taxed against appellant.

           SIGNED April 3, 2019.


                                                     _____________________________
                                                     Liza A. Rodriguez, Justice




1
    Sitting by assignment.